Title: To Thomas Jefferson from Robert Williams, 19 January 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mississippi TerritoryTown of Washington Jany. 19th. 1808.
                  
                  Your letter of the 4th. Ulto. Supplementary to one of an introductory Nature in favor of Mr. Thos. T. Jones, I recd. yesterday by the Mail being the 3d. Mail due from your quarter—The failures have been very Numerous this Winter, and Mostly beyond Nashville—
                  Mr. Jones has not yet arrived—you May Rely I Shall do all in My power to give fair play to the excellent qualities which you discribe this young Genl. man to possess, and to bring his talents into opperation amongst us—I presume he is a Republican in principle and of discretion with the exception of the foible you Mention—Such Characters are Needed here, for the Most of our lawyers are federal, Nothing or any thing as May best answer tempory Purposes.—
                  I take the liberty of Naming to you, that there Will be a Vacancy in Our Judiciary Soon. It is Now Certain that Judge Bruin Will Resign between this and april. Indeed it is proper he Should—Were he Not, his intemperance has become to be Such, that the Means Resorted to in the Case of Judge Pickering Would have to be employed to oust him. And, in this event excuse the freedom I am about to take, of drawing your attention to Elisha T. Hall of Virginia Near Winchester, to fill the Vacancy Which Will be Occasioned thereby—Perhaps you are More & better acquainted with this genl. man than I am, at all events you have and Can possess Superior Means of information. I never had any acquaintance with him, til last Summer and Whilst he Spent a few weeks in this Country—The Reasons, therefore, Which have thus directed my attention to Mr. Hall, are that he is a lawyer; in the prime of life; appears to be of plain, though dignified, deportment and Manners; of firm Republican principles aided by a degree of independence above yeilding to the intrigues of faction and party, qualifications so essentially Necessary for a public Character especially in this Country; and lastly that he has Purchased land adjoining this Town and intends Removing to it in the Spring—We know it is not easy to procure Characters tolerably qualified to Come here for the present Salery, unless Some Such Circumstance as this offers—
                  I expect pretentions will be Set up, by Several Characters within this Territory for the appointment—I am Sensible that you are aware, how few, there are of high Standing and long Residence amongst us, Who possess a Sufficient degree of philosophy and discretion to have Steered Clear of the alternate factions and parties, incident to this form of Government and Which are peculiar to our population—
                  I have Nothing New or important to inform, unless I was to enter on an account of the Continued efforts of a few, (Which it would Really be an imposition farther to do) to embarrass and Stur up discontent among the people—I do assure you they have 
                     run their race—The Territory was Never More quiet Nor better reconciled to the local and general administration than at present, but in proportion to this do a few of the principals exert themselves issuing forth their abuse and anonymous letters &c. through the medium of their vile paper—
                  I am with great & usual Resp yr
                  
                  
                     Robert Williams 
                     
                  
               